DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-2, 4-20 are pending, with claims 1-20 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Glezer et al. US 20040189311 A1, as cited in Office Action mailed 04/29/2020, hereinafter Glezer in view of Iida et al. US 20070099290 A1 hereinafter Iida.
Regarding claim 1, Glezer discloses a device (Fig 9), comprising an intake port (921), fluidic channels (940, 941, 945a, 946a) connecting the intake port to detecting chambers (945, 946), wherein the detecting chambers are configured to permit optical measurements of a fluid sample in the detecting chambers (par 4, par 211).
A size of the fluidic channels differs among the fluidic channels (par 222) and specifically the lengths of the channels (3214, 3242) from inlets (3210 3240) to detecting chambers (3230 3250) can be different (Fig 32). 
A cover present (Fig 13a) over and sealing the fluidic channels and the detecting chambers (par 232).
Vents (951, 952) leading away from the detecting chambers (Fig 9), wherein the vents are located downstream from the detecting chambers (par 229).
A liquid blocker between the detecting chambers and the opening of the vents, wherein the liquid blocker permits air to pass therethrough while at the same time restricting liquid flow (par 220).

Glezer does not disclose wherein a length of the fluidic channels between the intake port and the detecting chambers differs amongst the detecting chambers. 
However, Iida is in the analogous art of capillary biosensor (Abstract) and discloses a microfluidic chip (316) with an intake port (217), a plurality of fluidic channels (222) connecting the intake port to detecting chambers (223). Vents (225) are downstream from the detecting chamber (Fig 11) and are hydrophobic (par 138). The lengths of the fluidic channels between the intake port and the detecting chambers are arranged to differ amongst the detecting chambers (Fig 11). The size of the fluidic channels differs amongst the fluidic channels to regulate flow by flow control units (314) which changes the cross-sectional area of the fluidic channels (Figs 7 and Fig 8) to regulate the flow (par 156). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the arrangement of fluidic channels of Glezer with the fluidic channel arrangement of Iida to obtain the predictable results of having fluidic channel lengths of varying lengths while still being controllable by flow control units as recognized by Iida. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claim 2, Glezer in view of Iida discloses all of the limits of claim 1, further comprising mixing chambers (990, 991) fluidly connected to the detecting channel (Fig 9) wherein the mixing chambers comprises at least one reagent (par 228).

Regarding claim 4, Glezer in view of Iida discloses all of the limits of claim 2, wherein the mixing chambers contain multiple different reagents (par 230).

Regarding claim 5, Glezer in view of Iida discloses all of the limits of claim 2, wherein the mixing chambers contain at least two different amounts of the at least one reagent (par 214).

Regarding claim 6, Glezer discloses all of the limits of claim 1, wherein the fluidic channels comprise at least one delay element (Fig 9) having a serpentine configuration (par 217).

Regarding claim 15, Glezer discloses a method (Abstract), comprising:
introducing a fluid sample (par 41) to a device (Fig 9) having an intake port (921), fluidic channels (940, 941, 945a, 946a) connecting the intake port to detecting chambers (945 946).
A size of the fluidic channels differs among the fluidic channels as the size of the fluidic channels differ and a high degree of control over the movement of liquids may be obtained by changing cross-sectional area and transitions from different width sizes to 
A cover present (Fig 13a) over and sealing the fluidic channels and the detecting chambers (par 232).
Vents (951, 952) leading away from the detecting chambers (Fig 9), wherein the vents are located downstream from the detecting chambers (par 229).
A liquid blocker between the detecting chambers and an opening of the vents, wherein the liquid blocker permits air to pass therethrough while at the same time restricting liquid flow (par 220).
Contacting the fluid sample with at least one reagent prior to the fluid sample entering the detecting chambers (par 39) and making optical measurements of the fluid sample in the detecting chambers (par 176).
Glezer does not disclose wherein a length of the fluidic channels between the intake port and the detecting chambers differs amongst the detecting chambers. 
However, Iida is in the analogous art of capillary biosensor (Abstract) and discloses a microfluidic chip (316) with an intake port (217), a plurality of fluidic channels (222) connecting the intake port to detecting chambers (223). Vents (225) are downstream from the detecting chamber (Fig 11) and are hydrophobic (par 138). The lengths of the fluidic channels between the intake port and the detecting chambers are arranged to differ amongst the detecting chambers (Fig 11). The size of the fluidic channels differs amongst the fluidic channels to regulate flow by flow control units (314) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the arrangement of fluidic channels of Glezer with the fluidic channel arrangement of Iida to obtain the predictable results of having fluidic channel lengths of varying lengths while still being controllable by flow control units as recognized by Iida. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claim 16, Glezer in view of Iida discloses all of the limits of claim 15, further comprising contacting the fluid sample with different amounts of a given reagent (par 214).

Regarding claim 17, Glezer in view of Iida discloses all of the limitations of claim 16, further that optical sensors can be used to measure reaction times, such as clotting times based on when the fluid sample contacted a dry reagent necessary for the specific clotting measurement (par 225).

Claims 7, 8, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer in view of Iida, as applied to claim 1 above, in view of Li, US20080070311A1.
Regarding claim 7, Glezer in view of Iida in view of Iida discloses all of the limitations of claim 1, with use of optical waveguides for sensing (par 176), but does not 
Li discloses (Fig 3) a device (300) with a fluidic channel (352) with a detection chamber (352e) coupled with a portable optical detection system (370) with first waveguides (optical fibers 371 and 373) and second waveguides (372 and 374) with connected first waveguides to light sources (341 and 343) and second waveguides connected to light detectors (378a-d). The detection method is employed reduces complexity of making the device and cost making the lab-on-a-chip disposable (par 79).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Glezer in view of Iida to incorporate the detection system of Li. Doing so would reduce complexity of making and cost making the lab-on-a-chip disposable.

Regarding claim 8, Glezer in view of Iida in view of Li discloses all of the limitations of claim 7. Glezer discloses that the cover and substrate are transparent to light permitting the optical measurement of the fluid sample to be made through the cover and the substrate (Glezer par 235). Li further discloses wherein (Li, Fig 3) the first waveguides are coupled to a first side over (Fig 4) the cover (Li, 310, par 84) and the second waveguides are coupled to a second side (Li, bottom surface 364) of the detecting chamber opposite the first side (Li, Fig 3).



Regarding claim 12, Glezer in view of Iida in view of Li discloses all of the limitations of claim 11, the multiple light sources are configured to produce at least two different wavelengths of light (Li, par 80).

Regarding claim 13, Glezer in view of Iida in view of Li discloses all of the limitations of claim 11, the multiple light sources are configured to produce at least two different wavelengths of light (Li, par 80) wherein the multiple light detectors are configured to detect at least two different wavelengths of light (Li, par 81 and 85).

Regarding claim 19, Glezer in view of Iida discloses all of the limitations of claim 1, wherein both the cover and the substrate are transparent to light (par 235) with use of optical waveguides for sensing (par 176), but does not disclose wherein the device further comprises at least one first waveguide and at least one second waveguide coupled to the detecting chambers, at least one light source connected to the at least one first waveguide, and at least one light detector connected to the at least one second waveguide, the method further comprising: generating light using the at least one light source, wherein the light is carried to the detecting chambers by the at least one first waveguide; passing the light through the mixture in the detecting chambers; and detecting the light that has passed through the mixture using the at least one light 
Li discloses a method for analyzing a fluid sample (par 23) providing a device (300) with a fluidic channel (352) with a detection chamber (352e) coupled with a portable optical detection system (370) with first waveguides (optical fibers 371 and 373) and second waveguides (372 and 374) with connected first waveguides to light sources (341 and 343) and second waveguides connected to light detectors (378a-d). generating light using the light sources (par 80), wherein the light is carried to the detecting chamber by the first waveguides (par 80), passing the light through (Fig 3) the cover (310, par 84) through a mixture in the detecting chamber (par 80) and through the substrate (Fig 3) and detecting the light that has passed through the mixture the light is carried from the detecting chamber to the light detector by the second waveguides (par 80) and detecting the light that has passed through the mixture (par 81) using the at least one light detector (par 82). The detection method is employed reduces complexity of making the device and cost making the lab-on-a-chip disposable (par 79).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method of Glezer to incorporate the detection method and system of Li. Doing so would reduce complexity of making and cost making the lab-on-a-chip disposable.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer in view of Iida in view of in view of Altendorf et al. US 5726751 A, hereinafter Altendorf.

Altendorf is in the analogous art of flow cytometry (Abstract) and discloses a device (Fig 5) with a flow module (Fig 4) comprising fluidic channels (15 and 16) and detection chamber (11). The optical head (Fig 5) is positioned above the flow module (Fig 5) which is sealed with a cover (20). The optical head has with a light source (110) coupled to a first waveguide and a light detector (130) coupled to a second waveguide (col. 2, lines 48-60). The flow module can be replaceable coupled with the optical head and provides low cost flow cytometry.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Glezer in view of Iida to incorporate the optical head of Altendorf. Doing so would provide replaceable flow modules coupled with the optical head which allows for low cost flow cytometry as recognized by Altendorf.

Regarding claim 9, Glezer in view of Iida in view of Altendorf disclose all of the limitations of claim 7. Glezer discloses that the substrate may be opaque or reflective (par 109). Altendorf further discloses that the first and second waveguides are coupled to the same side of the detecting chamber (Altendorf Fig 5) and the substrate is made of silicon (col. 3, lines 12-30) which has the property of being nontransparent to light. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Glezer in view of Altendorf to further incorporate the reflector of Altendorf. Doing so would provide increased reflectivity as recognized by Altendorf.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Glezer in view of Iida in view of Li as applied to claim 7 above, and further in view of Duer, US20140178861A1.
Regarding claim 10, Glezer in view of Iida in view of Li disclose all of the limitations of claim 7, comprising multiple detecting chambers, multiple first waveguides (Li, 371 and 373) connected to multiple light sources (341 and 342) and multiple second waveguides (372 and 374) connected to multiple light detectors (378a-d), wherein multiple light sources are configured to produce different wavelengths of light (Li par 80) Glezer in view of Li does not disclose wherein the multiple first waveguides and the multiple second waveguides are in a grid configuration with each of the multiple first 
Duer discloses a device for the analysis of biologically active analyte molecules (par 5) having multiple detecting chambers (712) and having light sources (718) configured to produced different wavelengths of light (par 13) coupled to first waveguides (708) and light detectors (716) coupled to second waveguides (710). Duer further discloses (Fig 9J) that optical sensing sites may be coupled along different microchannels (909) which may be of varying widths (par 238). The multiple first waveguides and the multiple second waveguides are in a grid configuration (Fig 7A) with each of the multiple first waveguides and the multiple second waveguides being coupled to more than one of the multiple detecting chambers (Fig 7A).
 In one advantageous embodiment, the system is a planar two-dimensional detection system and provides for planar collection of the emitted light from all the excited sensing sites in the collection waveguides, such that the light collection is substantially perpendicular to the direction of the light produced in the excitation waveguides (par 201)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the multiple first and second waveguides of Glezer in view of Iida in view of Li to incorporate the grid configuration and multiple detecting chambers along different fluidic channels of Duer. Doing so would provide a planar collection of emitted light such that the light is substantially perpendicular to the direction of the light produced as recognized by Duer.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer in view of Iida in view of Morita et al.US20150185159A1, hereinafter Morita.
Regarding claim 14, Glezer in view of Iida discloses all of the limitations of claim 1, further comprising at least one camera (par 167), but does not disclose at least one light source positioned facing a first side of the detecting chambers and the position of the camera facing a second side of the detecting chambers opposite the first side.
Morita discloses an analysis system used for analyzing a desired sample such as blood (par 2). A device (1) having light source (21, 21a-d) positioned facing a first side of a detecting chamber (12) and a camera (25) of a smartphone (par 57) positioned facing a second side of the detecting chamber (12) opposite the first side (Fig 2). Light received by the camera can be lights emitted from the light sources and transmitted through the detecting chamber, it is possible to measure absorbance of a detecting chamber on the basis of a signal level of an image picked up by the camera (par 74).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Glezer in view of Iida to incorporate the light sources of Morita positioned opposite the camera. Doing so would allow the measurement of absorbance as recognized by Morita.

Regarding claim 20, Glezer in view of Iida discloses all of the limitations of claim 15, wherein the device further comprising at least one digital camera taking images for measuring electrochemiluminescence (par 167), but does not disclose at least one light source positioned facing a first side of the detecting chambers and the position of the camera facing a second side of the detecting chambers opposite the first side.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Glezer in view of Iida to incorporate the light sources positioned opposite the camera and the method of illuminating a sample and obtaining digital images using the digital camera of Morita. Doing so would allow the measurement of absorbance as recognized by Morita.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Glezer in view of Iida.
Regarding claim 18, Glezer in view of Iida discloses all of the limitations of claim 17, and it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have compared the optical measurements of the fluid sample with reference data taken from samples having a target analyte at known concentrations using the reaction time, by applying known reaction kinetics techniques in the art to compare reference samples and standards of having known target analyte 

Response to Arguments
Applicant’s argument, see Remarks, pages 7-13, filed 02/12/2021, have been considered, but are moot because the arguments are towards the amended claims and do not apply to the current rejection. Therefore the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Glezer et al. US 20040189311 A1 in view of Iida et al. US 20070099290 A1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797